                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

ANDY DOOHAN, individually and on
behalf of all others similarly situated,

                      Plaintiff,                     Case No.:

vs.

CTB INVESTORS, LLC d/b/a
PBR BIG SKY COWBOY BAR

                      Defendant.

                                   NOTICE OF REMOVAL

       COMES NOW Defendant CTB Investors d/b/a PBR Big Sky Cowboy Bar (“Big Sky”),

by and through its counsel, Foland, Wickens, Roper, Hofer & Crawford, P.C., and respectfully

requests that this action be removed from the Circuit Court of Jackson County, Missouri to the

United States District Court for the Western District of Missouri under 28 U.S.C. § 1441(a) on

the grounds of federal question jurisdiction, 28 U.S.C. § 1331.1 In support of this Notice of

Removal, Big Sky alleges as follows:

                                       BACKGROUND

       1.      On July 30, 2018, plaintiff Andy Doohan (hereinafter, “Plaintiff”) filed his Class

Action Petition for Damages (the “Complaint”), which is included in Exhibit A attached hereto.

Plaintiff filed the Complaint on behalf of himself and a proposed class of similarly situated

persons against Big Sky in the Circuit Court of Jackson County, Missouri, asserting putative

class claims. This Action is captioned in the State Court as follows: Andy Doohan, individually

and on behalf of others similarly situated v. CTB Investors, LLC d/b/a PBR Big Sky Cowboy

1
       By removing this case, Big Sky does not waive, but expressly reserves, any and all
       defenses available to it.



            Case 4:19-cv-00111-FJG Document 1 Filed 02/14/19 Page 1 of 5
Bar, Case No. 1816-CV19880 (“Action”). Plaintiff did not serve Big Sky with a copy of the

complaint when he commenced the Action.

        2.       Plaintiff alleges that Big Sky is liable to Plaintiff and each putative class member

for statutory and regulatory violations of the Telephone Consumer Protection Act (“TCPA”), 47

U.S.C. § 227, et seq., and 47 C.F.R. § 64.1200, et seq. (Compl. ¶¶ 12-13, 41-45, Counts I-II.)

        3.       Specifically, Plaintiff asserts two causes of actions against Big Sky: Count I,

Violations of the TCPA, 47 U.S.C. § 227(b)(1)(A)(iii); and Count II, Violations of the TCPA, 47

U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d). (Compl. ¶¶ 61-81.)

        4.       Based on the allegations of the Complaint and for the reasons discussed below,

Big Sky timely removes this action pursuant to 28 U.S.C. § 1331 (federal question).

                                FEDERAL QUESTION JURISDICTION

        5.       This Action may be removed pursuant to 28 U.S.C. § 1441(a) if it is one “of

which the districts courts have original jurisdiction.”

        6.       This Court has original jurisdiction over Counts I and II of Plaintiff’s Complaint,

pursuant to 28 U.S.C. § 1331, because they are causes of action arising under the laws of the

United States, namely the TCPA, 47 U.S.C. § 227, et seq., and its implementing regulations, 47

C.F.R. § 64.1200, et seq. (Compl. Counts I – II).

        7.       On January 18, 2012, the United States Supreme Court issued its decision in

Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368 (2012) and found, in a unanimous decision, that

the TCPA’s grant of jurisdiction to state courts does not deprive federal district courts of federal-

question jurisdiction over private rights of action with respect to claims arising out of the TCPA.

Id. at 368.




                                                  2

              Case 4:19-cv-00111-FJG Document 1 Filed 02/14/19 Page 2 of 5
       8.      Accordingly, removal of this Action is proper on the sole basis that, pursuant to

28 U.S.C. § 1331, this Court has federal question jurisdiction over Plaintiff’s claims, and is

timely and properly removed by the filing of this Notice.

                       DEFENDANT HAS SATISFIED THE PROCEDURAL
                             REQUIREMENTS FOR REMOVAL

       9.      Because this Court may exercise original jurisdiction over this Action pursuant to

28 U.S.C. § 1331 (federal question), removal is proper pursuant to 28 U.S.C. § 1441(a).

       10.     The Notice of Removal is timely filed under 28 U.S.C. § 1446(b) because Big

Sky was served with the Complaint on January 17, 2019, and files this Notice of Removal within

thirty (30) days of service. See Murphy Brothers, Inc. v. Michetti Pipe Stringing, Inc., 526 U.S.

344, 347-48 (1999); see also Groh v. JPMorgan Chase Bank, N.A., No. 14-CV-578-W-DGK,

2014 WL 4930649, at *3 (W.D. Mo. Oct. 1, 2014) (“Formal service is required to trigger the

removal statute’s thirty-day time period.”)

       11.     Defendant has not filed a responsive pleading in the Action.

       12.     Venue is proper in this District under 28 U.S.C. § 1446(a) because this District

embraces the place where the removed action is pending.

       13.     In accordance with 28 U.S.C. § 1446(a), all process, pleadings and orders

received by Big Sky in this Action are annexed to this Notice of Removal as Exhibit A.

       14.     Contemporaneously herewith, Big Sky has given Plaintiff written notice of the

filing of this Notice of Removal as required by 28 U.S.C. § 1446(d).

       15.     Pursuant to the requirements of 28 U.S.C. § 1446(d), Big Sky files a copy of this

Notice of Removal with the Clerk of the Circuit Court of Jackson County, Missouri. A copy of

that notice is attached hereto as Exhibit B (without exhibits).

       16.     A copy of the Civil Cover Sheet is attached as Exhibit C.
                                                 3

            Case 4:19-cv-00111-FJG Document 1 Filed 02/14/19 Page 3 of 5
       17.     This Notice of Removal is filed in the District Court of the United States for the

district and division in which the case is pending.

       WHEREFORE, Big Sky respectfully requests that the Action captioned as Doohan v.

CTB Investors d/b/a PBR Big Sky Cowboy Bar, Case No. 1816-CV19880, pending in the Circuit

Court of Jackson County, Missouri, be removed to this Court, and that this Court exercise its

subject matter jurisdiction over this Action, and for such other relief as the Court may deem just

and proper.

Dated: February 14, 2019
                                              Respectfully submitted,

                                              /s/ Jacqueline M. Sexton
                                              W. James Foland                   #25022
                                              Jacqueline M. Sexton              #53262
                                              Zach T. Bowles                    #75301
                                              Foland, Wickens, Roper, Hofer & Crawford, P.C.
                                              1200 Main Street, Suite 2200
                                              Kansas City, MO 64105
                                              (816) 472-7474
                                              (816) 472-6262 Facsimile
                                              Email: jfoland@fwpclaw.com
                                                      jsexton@fwpclaw.com
                                              Attorneys for Defendant
                                              CTB Investors, LLC d/b/a
                                              PBR Big Sky Cowboy Bar

Of Counsel:
Lauri A. Mazzuchetti (pro hac vice to be submitted)
KELLEY DRYE & WARREN LLP
One Jefferson Road
Parsippany, New Jersey 07054
(973) 503-5900
lmazzuchetti@kelleydrye.com
Attorneys for Defendant
CTB Investors, LLC d/b/a
PBR Big Sky Cowboy Bar




                                                 4

          Case 4:19-cv-00111-FJG Document 1 Filed 02/14/19 Page 4 of 5
                                 CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on this 14th day of February, 2019, the

foregoing was sent via electronic and First Class mail to counsel for Plaintiff:


William Charles Kenney
Bill Kenney Law Firm LLC
1100 Main Street
Suite 1800
Kansas City, MO 64105
bkenney@billkenneylaw.com
Attorneys for Plaintiffs

                                             /s/ Jacqueline M. Sexton
                                             Attorneys for Defendant
                                             CTB Investors, LLC d/b/a
                                             PBR Big Sky Cowboy Bar




                                                 5

          Case 4:19-cv-00111-FJG Document 1 Filed 02/14/19 Page 5 of 5
